[logo.jpg]
 
2400 North Commerce Pkwy Ste 105
Weston, FL 33326
TEL: (954) 888-9779
FAX: (888) 693-0961


July 15, 2008
 
STRICTLY PRIVATE & CONFIDENTIAL
 
Home Preview Channel
Trademark of Data TV Networks
505 N. LaSalle Street
Suite 500
Chicago, IL 60610
VIA EMAIL


RE: Purchase of all Shares of Home Preview Channel
 
Dear Sir:
 
This agreement (the “Agreement”) outlines the terms and conditions for the
purchase by Nexttrip.com, Inc. (“Nexttrip”) of all of the issued and outstanding
shares (the “Purchased Shares”) of The Home Preview Channel (“Home Preview”)
from the shareholders of Home Preview. All shares purchased will be free and
clear of any and all liens, encumbrances, charges, security interests and claims
of others.
 
If this Agreement is not executed and delivered by each of Nexttrip and the
shareholders of Home Preview (the “Parties”) by no later than 6:00 p.m., Eastern
Standard time, on July 18th, 2008, or such later date as the parties may
mutually agree to then this Agreement will be null and void and of no further
force and effect and each of Nexttrip and Home Preview will be released from all
obligations hereunder except for those obligations set forth in Section 11
hereof.
 
The Parties intend that the execution and delivery of the Agreement will bind
the parties to carry out their obligations and complete the closing (the
“Closing”) of the transactions contemplated therein (the “Transaction”) save and
except for the parties failing to meet conditions of the agreement under Section
6. The Closing date will be set within 5 business days of Nexttrip receiving
regulatory approvals for completion of its merger into its OTC BB Company. Such
approvals are anticipated on or before September 15, 2008.
 

--------------------------------------------------------------------------------



The Agreement
 

 
1.
Payment. Nexttrip will issue on the Closing Date One Million (1,000,000) shares
of its common stock to the Home Preview’s shareholders in denominations as
defined in Schedule “A” in exchange for all the issued and outstanding shares of
Home Preview’s stock. The Nexttrip common shares will be deemed to have a value
of $3 million.

 

 
2.
Employment Agreements. Home Preview warrants there are no unfunded payroll or
payroll taxes with any employees that have to be assumed by Nexttrip. One
employment agreement, with Andrew Oleszczuk, will be terminated at closing.

 

 
3.
Advances. Upon signing of this agreement by both Parties,  Nexttrip will
immediately advance fifty thousand dollars (US$50,000) to Home Preview and will
advance an additional fifty thousand dollars (US$50,000), by July 31, 2008.
These funds will be used to cover critical expenses, as outlined in Schedule
“B”, in order to keep the operations running prior to the Closing.

 

 
4.
Provisions of the Agreement. The Agreement will contain the following covenants,
representations and warranties to be made by Home Preview shareholders with
respect to the Transaction, Home Preview, and its business, property and assets
(the “Business”).

 
i) The major Home Preview shareholders (Megunticook, KB Partners and OCA
Ventures) agree to a non-solicitation of Home Preview employees, for any
business venture similar to Home Preview. For greater certainty and without
limitation, the Agreement will provide that the survival period of the
non-solicitation will be for a one year term following the Closing;
 
(ii) The Parties acknowledge that Nexttrip has had limited time to complete due
diligence on Home Preview and is relying on the documentation, covenants and
representations supplied by Home Preview. As such the shareholders, to the best
of their knowledge, represent that the documentation provided to Nexttrip does
not knowingly contain any untrue statement of a material fact.
 
(iii) The Home Preview shareholders, to the best of their knowledge, have not
withheld any material facts that should reasonably be disclosed to Nexttrip
relating to the purchase of Home Preview’s shares of common stock, and/or the
Home Preview Business.
 

 
5.
Indemnification. The Agreement will also provide that each of the Companies
covenants and agrees to indemnify the other from and against any and all
damages, losses, costs, and expenses the other may suffer or incur as a result
of, in respect of, or arising out of; (a) any breach of any representation or
warranty made by either of the Companies in the Agreement (i) any incorrectness
or breach of any covenant, representation or warranty of Home Preview contained
in the Agreement; and (ii) any obligations by Home Preview to make severance
payments.

 
2

--------------------------------------------------------------------------------


 

 
6.
Conditions to the Agreement and Completion of the Transaction

 
The Agreement and the execution, delivery and completion thereof as well as the
completion of the Transaction will be conditional upon the following, for the
sole and exclusive benefit of Nexttrip:
 
(a) Approvals. Nexttrip will have received all approvals from all required
regulatory bodies to allow for the issuance of the 1,000,000 common shares to
the Home Preview shareholders, including without limitation, the approval of the
SEC, if required.
 
(b) Legal Opinion. On Closing, Nexttrip will receive a legal opinion from Home
Preview’s counsel containing opinions and provisions customary in transactions
of this nature.
 
(c) Charter Agreement: The Closing is further conditional upon Nexttrip
evidencing that Home Preview has maintained its Program Distribution agreements
for the Comcast systems in Baltimore/Washington; Houston and Pittsburgh.
 

 
7.
The Agreement and the execution, delivery and completion thereof as well as the
completion of the Transaction will be conditional upon the following, for the
sole and exclusive benefit of Home Preview:

 
(a) Legal Opinion. On Closing, Home Preview will receive a legal opinion from
Nexttrip’ counsel, containing opinions and provisions customary in transactions
of this nature.
 
(b) No Material Change, etc. There will be no material adverse financial change
in the condition of Nexttrip and its subsidiaries from the information provided.
 
If any of the foregoing conditions are not fulfilled or extended by mutual
consent before the Closing Date, this Agreement will be null and void and of no
further force or effect and each of the Companies will be released from all
obligations hereunder except for those obligations set forth in Section 11
hereof.
 
3

--------------------------------------------------------------------------------


 
Miscellaneous
 

 
8.
Fees. 

 
(a) Each of Nexttrip and Home Preview is responsible for its own respective
legal expenses in connection with this Agreement, except Nexttrip will advance
Home Preview up to $20,000 for Home Preview’s legal fees for this transaction.
 
(b) Home Preview will order an audit of its books and records consistent with
General Accepted Accounting Principles for year end 2007 and year to date 2008.
Home Preview will utilize its current auditor, Bansley & Keiner, to complete
this audit. Nexttrip will pay the professional fees associated with this audit.
 

 
9.
Exclusivity. Until the completion of the Transaction none of the Parties, will
directly or indirectly, encourage, solicit, initiate or engage in discussions or
negotiations with any person or entity concerning or entertain any offers with
respect to any merger, tender offer, sale of any material assets, sale of shares
of capital stock or similar transaction involving Home Preview or for the
amalgamation or combination of the business of Home Preview and Home Preview
will immediately notify Nexttrip of any solicitations, offers or other
communications written or oral or otherwise, received from any third party
within the context of this Section 9.

 

 
10.
Hindrance of the Transaction. If any person seeks to prevent, delay, or hinder
implementation of the Transaction or seeks to invalidate all or any portion of
this Agreement , each of the Companies will vigorously and diligently resist
such proceedings and not consent to any order that would have such effect.

 

 
11.
Confidentiality.

 
(a) Except as and to the extent required by law, Nexttrip may not disclose or
use, and will direct its representatives not to disclose or use to the detriment
of the Home Preview any Confidential Information (as defined below) with respect
to Home Preview, or their respective representatives at any time or in any
manner other than in connection with its evaluation of the Transaction.
 
(b) For purposes of this Section, Confidential Information means any information
about Home Preview stamped “confidential” or identified in writing as such to
Nexttrip by Home Preview promptly following its disclosure, unless (i) the
information is already known to Nexttrip or its representatives or to others not
bound by a duty of confidentiality or such information becomes publicly
available through no fault of Nexttrip or its representatives, (b) the use of
such information is necessary or appropriate in making any filing or obtaining
any consent or approval required to finalize the Agreement, or (c) the
furnishing or use of the information is required by or necessary or appropriate
in connection with legal proceedings. Upon the written request of the Home
Preview, Nexttrip will promptly return to Home Preview or destroy any
Confidential Information in its possession and certify in writing to Home
Preview that it has done so.


4

--------------------------------------------------------------------------------


 

 
12.
Time. Time is of the essence.

 

 
13.
Laws. The provisions of this Agreement will be governed by the laws of the State
of Florida without regard to its conflicts of law provisions.

 

 
14.
Enurement. The provisions of this Agreement will enure to the benefit and be
binding upon each of the undersigned and their respective heirs, executors,
administrators, legal representatives, successors and assigns, provided that no
party hereto will have the right to assign this Agreement to any third party
except that Nexttrip will have the right to direct that the Advances be made by
a wholly-owned subsidiary.

 

 
15.
Amendment. This Agreement may only be amended or modified by written instrument
executed by each of the Parties.

 

 
16.
Counterparts. This Agreement may be executed in two or more counterparts, by
original or telefacsimile signature and each such counterpart when taken
together will constitute one and the same Agreement.

 
This Agreement will be open for acceptance by you until 6:00 p.m. (Eastern
Standard Time) on July 18, 2008, failing which this Agreement will be null and
void and of no force or effect.
 
Please sign and return one copy to us within the time set forth above, to serve
as confirmation of your acceptance of the agreement hereto.
 
5

--------------------------------------------------------------------------------


 

 
Yours truly,
     
NEXTTRIP INC.
     
PER: /s/ Bill Kerby                                 
 
Bill Kerby, Chief Executive Officer



AGREED TO AND ACCEPTED THIS 17th DAY OF July 2008.


On behalf of Home Preview Channel I have the authority to bind the Organization 
 
PER: /s/ Andrew J. Oleszczuk  WITNESS: /s/ Marcus Miller
Title: Chief Executive Officer and Chairman
 
6

--------------------------------------------------------------------------------




